Citation Nr: 0631663	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to January 
1946 and again from October 1950 to August 1951.  He died in 
August 2003.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  

A video-conference hearing was held before the undersigned 
in November 2005, and in January 2006 the Board remanded 
this matter for further development.  


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for a fungus infection in the ears and chest, 
residuals of a fracture of the base of the right 5th 
metacarpal, an appendectomy scar, prostatitis, and post 
gastrectomy with marginal ulcer and iron deficiency anemia.

2.  The veteran died in August 2003 from metastatic prostate 
cancer and respiratory failure due to acute bilateral 
bronchopneumonia due to aspiration. 





CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, to 
include an increased rating claim.  

In the present case, VA satisfied its duty to notify by 
means of November 2003 and February 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence, as well as 
requested that she submit any evidence in her possession 
pertaining to the claim.  The Board observes that the 
aforementioned letters did not provide the appellant with 
notice of the type of evidence necessary to establish an 
effective date for the issue on appeal.  However, despite 
the inadequate notice provided to the appellant on this 
latter element, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
VA examination reports, and an opinion requested by the 
Board in the January 2006 remand.  Additionally, the claims 
file contains the appellant's statements in support of her 
claim.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

1.  Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

2.  Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may 
be presumed to have been incurred during such service, or 
one which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)(2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2006).  

Medical evidence is required to establish a causal 
connection between service or a disability of service origin 
and the veteran's death.  See Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

There are primary causes of death, which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  Even in 
such cases, there may be a reasonable basis for holding that 
a service- connected condition was of such severity as to 
have a material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(2006).



Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In order to establish 
service connection for cause of the veteran's death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  In this 
case, it is not disputed that the veteran was service-
connected for numerous disabilities including:  a fungus 
infection in the ears and chest, residuals of a fracture of 
the base of the right 5th metacarpal, an appendectomy scar, 
prostatitis, and post gastrectomy with marginal ulcer and 
iron deficiency anemia.  However, the evidence of record 
fails to establish that any of the veteran's service-
connected disabilities caused or substantially or materially 
contributed to the cause of the veteran's death.

In this regard, the veteran's August 2003 death certificate 
indicates that the immediate cause of his death was 
metastatic prostate cancer.  Similarly, a September 2003 
autopsy report reflects that the cause of death was 
respiratory failure due to acute bilateral bronchopneumonia 
due to aspiration and that another significant condition was 
his clinical history of metastatic prostate cancer.  In the 
month prior to his death, the record demonstrates that the 
veteran was terminal and that he was hospitalized at a VA 
facility for palliative care.  In this regard, in an August 
2003 VA in-patient treatment record, the examiner noted that 
the veteran had prostate cancer with metastasis to the bone 
and that he had had a number of fractures to his legs.  The 
examiner further reported that the veteran had been at a 
skilled care facility and had been transferred to the VA 
facility for "palliative care and comfort care at the end of 
life."

However, as stated above, there is no competent clinical 
opinion of record that establishes that the veteran's death 
from metastatic prostate cancer and respiratory failure due 
to acute bilateral bronchopneumonia due to aspiration was in 
any way related to any of the veteran's service-connected 
disabilities.  The Board observes the appellant's 
contentions, including those made during the video-
conference, that the veteran's death from prostate cancer 
was related to his service-connected prostatitis.  However, 
in February 2006, a VA examiner, after a review of the 
veteran's records, opined that there was no correlation 
between the veteran's diagnosis of prostatitis and his death 
from metastatic prostate cancer.  She further opined that it 
was not at least as likely as not that the veteran's 
service-connected prostatitis caused his prostate cancer or 
otherwise substantially hastened or materially contributed 
to bringing about his death.  Therefore, in the absence of 
any competent evidence to the contrary, the Board must 
conclude that none of the veteran's service-connected 
disabilities, particularly his service-connected 
prostatitis, caused or substantially or materially 
contributed to the veteran's death from metastatic prostate 
cancer and respiratory failure due to acute bilateral 
bronchopneumonia due to aspiration. 

Moreover, the appellant does not contend, and the record 
does not demonstrate, that the veteran's death from prostate 
cancer and respiratory failure due to acute bilateral 
bronchopneumonia due to aspiration was related to any 
incident of the veteran's service.  Indeed, the veteran's 
service medical records are silent for complaints of, or 
treatment for prostate cancer or any respiratory or 
pulmonary condition.  The first documented evidence of  
prostate cancer was in June 1999 and the first documentation 
of respiratory failure or bronchopneumonia was in 2003, both 
many years after the veteran's discharge from service  The 
Board notes that such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim and that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's death from 
metastatic prostate cancer and respiratory failure due to 
acute bilateral bronchopneumonia due to aspiration was not 
etiologically related to any incident of the veteran's 
service

In conclusion, although the appellant asserts that the 
veteran's service-connected prostatitis contributed to the 
veteran's death, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record, including the February 2006 opinion, 
is of greater probative value than the appellant's 
statements in support of her claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's service-connected disabilities 
either caused or contributed substantially or materially to 
his death from metastatic prostate cancer and respiratory 
failure due to acute bilateral bronchopneumonia due to 
aspiration.  Although, the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this nation, the preponderance of the evidence is 
against a favorable decision for her claim.  The Board has 
considered the doctrine of giving the benefit of the doubt 
to the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.102 (2006), but it does not find that the 
evidence is of such approximate balance as to warrant it's 
application.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


